DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
					Claim Status
	Claims 1, 3-11, 13-20 are pending and claims 2 and 12 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 5, 6, 8, 10, 13, 14, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Appleyard (US Pub 2015/0114093).

Regarding Claim 1, Appleyard teaches an observation carrier adapted to observe at least one sample ([0003] a microfluidic system with an interrogation apparatus which detects and interrogates objects in a sample fluid mixture of a microfluidic chip, and a focused energy apparatus which performs an action which affects the objects. In one embodiment, the interrogation apparatus interrogates the objects to determine their identity) 
the observation carrier comprising: a first substrate; and a second substrate, stacked on the first substrate, wherein at least one observation flow channel, at least one air drainage channel, and at least one air drainage outlet are formed between the first substrate and the second substrate, and the at least one observation flow channel and the at least one air drainage outlet are separated by the at least one air drainage channel ([0016] In one embodiment, the apparatus further includes a plurality of side output channels leading from the main fluid channel, the plurality of side output channels disposed on either side of the at least one output channel, the plurality of side output channels which remove the sheath fluids from the microfluidic chip. ([0152] The sheath or buffer fluids 163 flow through channels 114, 115 and 116, 117, into the main channel 164, and towards the action chamber 129 before flowing out through at least output channels 140 and 142, in laminar flow. [0156] In one exemplary embodiment, the channels 114, 115 or 116, 117 are disposed in the same structural layer or plane of the microfluidic chip 100, than the layer or plane in which the channel 
wherein the at least observation flow channel is surrounded by the at least one air drainage channel ([0162] In one embodiment, as shown in FIG. 2, channels 114, 115 and 116, 117 are depicted as partially coaxial to one another with a center point defined by the sample input 106. Thus, in one embodiment, channels 114, 115 and 116, 117 are disposed in a substantially parallel arrangement, with the channels 114, 115 and 116, 117 being equidistant to main channel 164.).  
Regarding the shape of the channel, Appleyard is silent to the arc-shape of an observation channel.
Appleyard teaches alternative embodiments. Appleyard teaches in [0171] one of ordinary skill in the art would know that the main channel 164, or the buffer channels 114-117 may be of any physical arrangement, such as a rectangular or circular-shaped 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the observation flow channel in the device of Appleyard, to be arc-shaped, in order to allow for an alternative physical arrangement while maintaining laminar flow, as taught by Appleyard in [0171].

Regarding Claim 3, modified Appleyard teaches the observation carrier according to claim 1, wherein the first substrate comprises a first overlapping surface, the second substrate comprises a second overlapping surface, the first overlapping surface and the second overlapping surface face each other, and the at least one arc-shaped observation flow channel and the at least one air drainage channel are formed between the first overlapping surface and the second overlapping surface ([0156] In one exemplary embodiment, the channels 114, 115 or 116, 117 are disposed in the same structural layer or plane of the microfluidic chip 100, than the layer or plane in which the channel 164 is disposed (see FIG. 1A, for example), or may be disposed in a different structural layer or plane (see FIG. 1B, for example). In another embodiment, the input channel 164 and the sheath channels 114, 115 or 116, 117, may be disposed in-between structural layers or planes of the chip 100. Thus, one of ordinary skill in the art would know that the channels 114-117, 164, and 140-142, etc., can be disposed in any 

Regarding Claim 4, modified Appleyard teaches the observation carrier according to claim 3.
Appleyard is silent to wherein a depth of the at least one arc- shaped observation flow channel is less than a depth of the at least air drainage channel in a direction perpendicular to the first overlapping surface and the second overlapping surface.  
Regarding the depth of a flow channel and the depth of at least air drainage channel, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the depth of the at least one arc- shaped observation flow channel to be less than a depth of the at least one air drainage channel in a direction perpendicular to the first overlapping surface and the 

Regarding Claim 5, modified Appleyard teaches the observation carrier according to claim 3, wherein a side surface of the observation carrier is located at an edge of the first overlapping surface and the second overlapping surface, the at least one air drainage outlet is formed on the side surface ([0172] In one embodiment, a plurality of output channels stemming from main channel 164 (see FIG. 2) is provided for removal of fluid flowed through the microfluidic chip 100, including any targeted or non-targeted objects 160 and/or sheath or buffer fluids 163. In one embodiment as shown in FIGS. 1A-2, there are three output channels 140-142 which include a left side output channel 140, a center output channel 141, and a right side output channel 142. The left side output channel 140 ends at a first output 111, the center output channel 141 ends at a second output 112 and the right side output channel 142 ends at a third output 113.).  

Regarding Claim 6, modified Appleyard teaches the observation carrier according to claim 5, wherein the at least one air drainage channel extends to the side surface to form the at least one air drainage outlet ([0173] In one embodiment, output channels 140-142 depart from channel 164 within chamber 129 to outputs 111-113. In one embodiment, the cross-section and the length of the output channels 140-142 should be maintained at a predetermined volume ratio (i.e., 2:1:2, or 1:2:1 etc.) to obtain the desired hydraulic resistance of the output channels 140-142.).  

Regarding Claim 8, modified Appleyard teaches the observation carrier according to claim 1, wherein the second substrate comprises at least one inlet, and the at least one inlet is connected with the at least one arc-shaped observation flow channel ([0237] In one embodiment, the first hydrodynamic focusing step of the present invention is accomplished by inputting a fluid sample 120 containing objects 160, including biological samples such as sperm cells 160 etc., through sample input 106, and inputting sheath or buffer fluids 163 through sheath or buffer inputs 107, 108. In one embodiment, the objects 160 are pre-stained with dye according to known methods (e.g., Hoechst dye), in order to allow fluorescence and imaging thereof.).  

Regarding Claim 10, modified Appleyard teaches the observation carrier according to claim 1, wherein at least one of the first substrate and the second substrate comprises a shaft hole, and the shaft hole is located at a curvature center of the at least one arc-shaped observation flow channel ([0163] In one embodiment, holes and pins/posts 145 are disposed at various convenient positions in the layers 101, 102, 103, 104 etc., to fix and align the multiple layers during chip 100 fabrication).  

Regarding Claim 11, Appleyard teaches an observation device adapted to observe at least one sample ([0003] a microfluidic system with an interrogation apparatus which detects and interrogates objects in a sample fluid mixture of a microfluidic chip, and a focused energy apparatus which performs an action which affects the objects. In one embodiment, the interrogation apparatus interrogates the objects to determine their identity), 

a light source, disposed on one side of the observation carrier and adapted to provide a light beam to the observation carrier; a microscopic observation module, disposed on the other side of the observation carrier 11File: 088885usf and adapted to observe an image of the at least one sample in the at least one arc-shaped observation flow channel by the light beam; and a driving unit, adapted to drive the observation carrier to rotate, such that a plurality of observation positions of the at least one observation flow channel sequentially pass a transmission path of the light beam (Fig. 5 [0224] In one embodiment, collection optics 153, including a microscope objective, collect the fluorescence emission from the objects 160 in the chip 100, and a dichroic mirror passes the fluorescence emission from the collection optics 153 towards the optical signal detector 154. In one embodiment, the focused energy device 157 emits a beam 158 which passes through beam shaping optics 180 (as described above), and which is directed by a minor and also reflected by dichroic minor through collection optics 153 onto the chip 100. Specifically, in one embodiment, the objective lens of the collection optics 153 focuses the focused energy beam 158, which enters the back aperture of the objective lens, into a tight spot on the objects 160 just slightly downstream from the interrogation/excitation point in action region 129. However, one of ordinary skill in the art would know that the focused energy beam 158 may be disposed below the output 
the at least one observation flow channel is surrounded by the at least one air drainage channel ([0162] In one embodiment, as shown in FIG. 2, channels 114, 115 and 116, 117 are depicted as partially coaxial to one another with a center point defined by the sample input 106. Thus, in one embodiment, channels 114, 115 and 116, 117 are disposed in a substantially parallel arrangement, with the channels 114, 115 and 116, 117 being equidistant to main channel 164.).    
Regarding the shape of the channel, Appleyard is silent to the arc-shape of an observation channel.
Appleyard teaches alternative embodiments. Appleyard teaches in [0171] one of ordinary skill in the art would know that the main channel 164, or the buffer channels 114-117 may be of any physical arrangement, such as a rectangular or circular-shaped channel, with tapers, ramps, or other internal features, as long as the object of the present invention is obtained. [0175] The first output 111, the second output 112 and the third output 113 are reached via output channels 140-142 which originate from action chamber 129. see FIG. 2.


Regarding Claim 13, modified Appleyard teaches the observation device according to claim 11, wherein the first substrate comprises a first overlapping surface, the second substrate comprises a second overlapping surface, the first overlapping surface and the second overlapping surface face each other, and the at least one arc-shaped observation flow channel and the at least one air drainage channel are formed between the first overlapping surface and the second overlapping surface ([0156] In one exemplary embodiment, the channels 114, 115 or 116, 117 are disposed in the same structural layer or plane of the microfluidic chip 100, than the layer or plane in which the channel 164 is disposed (see FIG. 1A, for example), or may be disposed in a different structural layer or plane (see FIG. 1B, for example). In another embodiment, the input channel 164 and the sheath channels 114, 115 or 116, 117, may be disposed in-between structural layers or planes of the chip 100. Thus, one of ordinary skill in the art would know that the channels 114-117, 164, and 140-142, etc., can be disposed in any layer or between any two layers. Further, although the channels 114-117, 164, and 140-142, etc. are described in exemplary embodiments as shown in the Figures, one of ordinary skill in the art would know that the particular arrangement or layout of the 

Regarding Claim 14, modified Appleyard teaches the observation device according to claim 13.
Appleyard is silent to wherein a depth of the at least one arc- shaped observation flow channel is less than a depth of the at least air drainage channel in a direction perpendicular to the first overlapping surface and the second overlapping surface.  
Regarding the depth of a flow channel and the depth of at least air drainage channel, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the depth of the at least one arc- shaped observation flow channel to be less than a depth of the at least one air drainage channel in a direction perpendicular to the first overlapping surface and the second overlapping surface in the device of Appleyard, in order to allow for a particular flow rate in each channel.

Claim 15, modified Appleyard teaches the observation device according to claim 13, wherein a side surface of the observation carrier is located at an edge of the first overlapping surface and the second overlapping surface, and the at least one air drainage outlet is formed on the side surface ([0172] In one embodiment, a plurality of output channels stemming from main channel 164 (see FIG. 2) is provided for removal of fluid flowed through the microfluidic chip 100, including any targeted or non-targeted objects 160 and/or sheath or buffer fluids 163. In one embodiment as shown in FIGS. 1A-2, there are three output channels 140-142 which include a left side output channel 140, a center output channel 141, and a right side output channel 142. The left side output channel 140 ends at a first output 111, the center output channel 141 ends at a second output 112 and the right side output channel 142 ends at a third output 113.).    

Regarding Claim 16, modified Appleyard teaches the observation device according to claim 15, wherein the at least one air drainage channel extends to the side surface to form the at least one air drainage outlet ([0173] In one embodiment, output channels 140-142 depart from channel 164 within chamber 129 to outputs 111-113. In one embodiment, the cross-section and the length of the output channels 140-142 should be maintained at a predetermined volume ratio (i.e., 2:1:2, or 1:2:1 etc.) to obtain the desired hydraulic resistance of the output channels 140-142.).  

Regarding Claim 18, modified Appleyard teaches the observation device according to claim 11, wherein the second substrate comprises at least one inlet, and 

Regarding Claim 20, modified Appleyard teaches the observation device according to claim 11, wherein at least one of the first substrate and the second substrate comprises a shaft hole, and the shaft hole is located at a curvature center of the at least one arc-shaped observation flow channel [0163] In one embodiment, holes and pins/posts 145 are disposed at various convenient positions in the layers 101, 102, 103, 104 etc., to fix and align the multiple layers during chip 100 fabrication.).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Appleyard (US Pub 2015/0114093), in view of Orthner (US Pub 2011/0122419).

Regarding Claim 7, modified Appleyard teaches the observation carrier according to claim 1.
Appleyard is silent to the first substrate comprises at least 10File: 088885usf one groove and at least one arc-shaped platform surrounded by the at least one groove, the at least one arc-shaped observation flow channel is formed between the second substrate and the at least one arc-shaped platform, and the at least one air drainage channel is formed between the second substrate and the at least one groove.  
Orthner teaches in the related art of an analysis system. [0031] As illustrated in FIG. 3d, the testing stage 10 can further comprises a platform with an upper surface 12 configured to accommodate wafers 40 of various sizes. To facilitate testing of wafers having various sizes, the platform may have a plurality of grooves 14 arranged concentrically on its upper surface 12. 
Regarding the arrangement of the flow channel and the platform and the groove and the channel and second substrate, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 VI C. Shifting the positions of the flow channel would not modify the operation of the device.


Regarding Claim 17, modified Appleyard teaches the observation device according to claim 11.
Modified Appleyard is silent to the first substrate comprises at least one groove and at least one arc-shaped platform surrounded by the at least one groove, the at least one arc-shaped observation flow channel is formed between the second substrate and the at least one arc-shaped platform, and the at least one air drainage 12File: 088885usf channel is formed between the second substrate and the at least one groove.  
Orthner teaches in the related art of an analysis system. [0031] As illustrated in FIG. 3d, the testing stage 10 can further comprises a platform with an upper surface 12 configured to accommodate wafers 40 of various sizes. To facilitate testing of wafers having various sizes, the platform may have a plurality of grooves 14 arranged concentrically on its upper surface 12. 
Regarding the arrangement of the flow channel and the platform and the groove and the channel and second substrate, In re Japikse, 181 F.2d 1019, 86 USPQ 70 In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 VI C. Shifting the positions of the flow channel would not modify the operation of the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added at least one groove and at least one arc-shaped platform surrounded by the at least one groove, as taught by Orthner, and configured the at least one arc-shaped observation flow channel to be formed between the second substrate and the at least one arc-shaped platform, and the at least one air drainage12File: 088885usf channel to be formed between the second substrate and the at least one groove, in the device of modified Appleyard, in order to allow for a seal to be maintained as taught by Orthner, in [0025] and a particular flow pattern.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Appleyard (US Pub 2015/0114093), in view of Valencia (US Pub 2003/0219713).

Regarding Claim 9, modified Appleyard teaches the observation carrier according to claim 1 and Appleyard teaches [0184] the top window is configured to receive a first transparent covering 133, and the bottom window 152 is configured to receive a second transparent covering 132. 

Valencia teaches in the related art of fluidic circuits. Valencia teaches [0245] a light-transparent substrate 120.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the first and second substrates, as taught by modified Appleyard, to be transparent, as taught by Valencia, in order to allow light to pass through, as taught by Valencia in [0245].

Regarding Claim 19, modified Appleyard teaches the observation device according to claim 11 and Appleyard teaches in [0184] In one embodiment, the top window is configured to receive a first transparent covering 133, and the bottom window 152 is configured to receive a second transparent covering 132. 
Modified Appleyard is silent to wherein the first substrate and the second substrate are transparent substrates.
Valencia teaches in the related art of fluidic circuits. Valencia teaches [0245] a light-transparent substrate 120.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the first and second substrates, as taught by modified Appleyard, to be transparent, as taught by Valencia, in order to allow light to pass through, as taught by Valencia in [0245].

Response to Arguments
page 6, filed 12/28/21, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of 4 and 14 has been withdrawn. 

Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. 

First, Applicant argues on page 7 that Appleyard teaches that the action chamber is a circular cavity instead of arc-shaped. The action chamber, the output channels, the outputs are not separated by the channels. On the contrary, the claimed invention, the air drainage channel surrounds the corresponding arc-shaped observation flow channel to separate the arc-shaped observation flow channel and the air drainage outlet.
In response, the examiner notes that a circular shape would have a portion that is arc-shaped. Appleyard teaches the layers are put together, the channels 114, 115, 116, 117 are formed (see FIG. 1B (b). If the arc-shaped is not circular, Applicant may specify that the arc is limited to that shape or there are a plurality of arcs (as in claimed invention shown in Fig. 1) which are not in contact (such as in a circular cavity which would have multiple arc portions.)

Second, Applicant argues on page 9 that the parts surrounded by the channels of Appleyard are located in the upper portion of the action chamber instead of around the action chamber.
In response, the examiner notes Applicant may specify that the drainage channel entirely surrounds the arc-shaped flow channel. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798